DETAILED ACTION

The present application (Application No. 16/880,838) is being examined under the pre-AIA  first to invent provisions.
This Application is a continuation of Application No. 12/487118, now U.S. Patent No. 10,67,9251.
This Office action is in reply to filing dated 21 May, 2020.


Terminal Disclaimer

The terminal disclaimer filed on 07/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent #10,67,9251 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Status of Claims 

Claims 1-20, are pending and addressed below.


Allowable Subject Matter 

Claims 1-20, are allowed. 


Reasons for Allowance 

The following is an Examiner's statement of reasons for allowance:
The instant claimed invention in 16/737,117 substantially claims the same core novel features as the parent patent 10,67,9251. 

In a first group of interactions, the location broker service (1) receives a location signal from the mobile computing device, (2) determines an actual location of the mobile computing device based on the location signal, and (3) sends a location use token to the mobile computing device that indicates a generalized location but does not directly indicate the actual location of the mobile computing device.
Specifically, the acts of determining an actual location of a device based on a location signal, but then sending a location use token to that same device indicating a generalized location rather than the actual location
In another group of interactions, the ad delivery service (4) sends a location request to the mobile computing device, (5) the location use token is received by the ad delivery service from the mobile client, (6) the location use token is sent to the location broker service for verification, (7) the location broker service verifies the location use token, and (8) the generalized location of the mobile computing device is then received by the ad delivery service based on the verification without receiving the actual location from the location broker service.
Specifically, claim 1 provides that the location request is sent by the ad delivery service to the mobile computing device rather than e.g., by the location broker service that was also in possession of the location use token. Additionally, the ad delivery service sends the location use token back to the location broker service for verification. Following verification of the location use token by the location broker service, the ad delivery service receives the generalized location from the location broker service rather than e.g., from the mobile computing device. Here, the actual location of the mobile computing device is not received by the ad delivery service from the location broker service, thereby limiting disclosure or dissemination of the actual location of the mobile computing device to the ad delivery service, while also enabling the ad delivery service to obtain verification of the location use token including the generalized location indicated by that token.
Similar reasoning applies as to independent claims 6 and 15.

Cone et al. (US 2008/0045232) teaches in part: A personal location code broker (¶6). Cone describes that a personal location code (PLC) is “a network-independent code for locating a user” which “allows a user to make available a PLC which can be used by others to obtain the current location of the user based on the location of one or more devices associated with the user” (¶18). Cone’s “PLC serves as a key to location privacy management” because it allows a user to “control who is allowed to locate them”. Cone further describes that “users can provide their PLCs to others verbally or by electronic means such as e-mail, instant messaging, application-to-application” (¶19).
Cone further teaches “a device sends a location request message containing a PLC associated with a target user to the application server 202 (e.g., as part of a utilizing a service) or to the location service 212” (¶21). Cone discloses “if the location request was provided to the application server 202, the application server provides a location request along with the PLC to the location service 212” (¶22). Cone then discloses “the location service 212 verifies whether the PLC can be used to locate the target user and determines which network (e.g., network 1, 2 or 3) a device associated with the target user (e.g., the user’s cell phone) is registered with” (¶23).
Cone does not disclose or suggest that the location broker service “verifies the location use token ... by determining whether or not the location use token sent from the ad delivery service is a location use token generated from the location broker server”.

Choi et al. (US 2008/0280626) teaches (¶19, 23-24, 39): Location-based service providing method using a location token at the location service server, the method including the steps of: a) requesting a location-based service in a terminal; b) transmitting a location token transmitted from the terminal to a location server with a location information request message; c) receiving location information of the terminal from the location server; and d) providing a location-based service to the terminal based on the location information provided from the location server.

Nicodemus et al. (US 20050086510) teaches (¶87, 89): One-time tokens.

Caswell et al. (US 7024552) teaches in part (¶5:1-7, 5:31-39, 8:35-48): Location token that expires within a predetermined time period.

Grannan et al. (US 2007/0244750) teaches in part (¶95): location-based advertising, and further teaches bidding functionality, wherein advertisers bid for location-based advertising opportunities. 

Although these above references generally teach systems and methods which meet most claim limitations, when the claims are viewed as a whole, these above mentioned references do not seem to make a reasonable 35 U.S.C. 103 combination that fully reflect the flow of the claimed steps.

An NPL search using ip.com identified no applicable NPL documents, nor other foreign patent related prior art. 

Claims 1-20, comply with the 2019 PEG, 35 U.S.C. 101 because the claims as amended, are not directed to any concept identified by the courts as abstract ideas. 
Step 1: Claims 1-5, 15-20, are directed to a system, and claims 6-14 are directed to a system, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: Independent claim 1 is directed broadly to a method that tracks a current physical location of a mobile device user and enables an advertiser who is interested in targeting a particular generalized location of a user to bid on the advertising opportunity created by (based on) knowing that a user is at bidding time located at a particular generalized location. This concept is a fundamental economic practice and is also a method of organizing commercial interactions comprising advertising, marketing and sales activities. This concept falls within the “Certain Methods of Organizing Human Activity” grouping. Similar reasoning applies as to independent claims 6 and 15.
Step 2A- Prong 2: Independent claim 1 addresses the issue of limiting disclosure or dissemination of an actual location of a mobile computing device as determined based on a location signal received from that device, while also enabling an ad delivery service to verify the authenticity of the single use location use token that indicates generalized location information”.
The limitations that make up this concept integrate the recited judicial exception of “location-based advertising” into a practical application. In particular, these additional elements limit the conventional practice of “location-based advertising” by reciting “a series of steps by which a single use location use token is transferred between three different machine-based entities through at least three interactions to both limit the dissemination of actual location information and to enable verification of the generalized location information indicated by the token”. As such, the claims 1 integrates the abstract idea into a practical application and, therefore, is directed to patent-eligible subject matter. Similar reasoning applies as to independent claims 6 and 15, as well as to the dependent claims.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mario C. Iosif whose telephone number is (571)270-7785.  The examiner can normally be reached on M-F 8:30-5:30 teleworking teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mario C. Iosif/Primary Examiner, Art Unit 3681